
    EXHIBIT 10.8

 
DATED MAY 17 2011
 
 
SEGRO (WINNERSH) LIMITED (1)
 
 
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (2)
 
 
DEED OF SURRENDER
 
 
relating to
 
 
Units 545 Winnersh Triangle, Wokingham, Berkshire
 
 
Manches LLP
 
 
9400 Garsington Road
 
 
Oxford Business Park
 
 
OXFORD OX4 2HN
 
 
Tel +44 (0)1865 722 106
 
 
Fax +44 (0)1865 201 012
 
 
DX 155710 Oxford 13
 
 
www.manches.com
 
 
Ref: SPS/ELV/180251/264906
 

 
 

--------------------------------------------------------------------------------

 

INDEX
 
1
INTERPRETATION
3
2
SURRENDER
5
3
RELEASE OF THE TENANT
5
4
RELEASE OF THE TENANT’S GUARANTOR
5
5
RELEASE OF THE LANDLORD
5
6
LIABILITY
5
7
THIRD PARTY RIGHTS
6



 


 

 
 

--------------------------------------------------------------------------------

 
Page

DATE
 
HM Land Registry
 
Landlord’s title number: BK 165703
 
Administrative area: WOKINGHAM
 
 
PARTIES
 
(1)  
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered
office  is at Cunard House 15 Regent Street London SW1Y 4LR (“Landlord”);

 
(2)  
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU
(“Tenant”);

 
BACKGROUND
 
(A)  
This deed is supplemental to the Lease.

 
(B)  
The Landlord is entitled to the immediate reversion to the Lease.

 
(C)  
The residue of the term granted by the Lease is vested in the Tenant.

 
(D)  
The Landlord and the Tenant have agreed to enter into this deed.

 
AGREED TERMS
 
1.  
INTERPRETATION

 
1.1  
The definitions and rules of interpretation set out in this clause 1 apply in
this deed.

 
 
“Agreement for Surrender”
means an agreement for the surrender of the Lease dated _______ day of
____________ and made between the Landlord (1) the Tenant (2).

 
 
“HMLR”
HM Land Registry.

 
 
“Landlord’s Conveyancer”
Eversheds LLP of 1 Callaghan Square, Cardiff CF10 5BT (Ref: Kate Anderton) or
any other conveyancer whose details may be notified in writing from time to time
by the Landlord to the Tenant.

 
 
“Lease”
a lease of Units 545 Winnersh Triangle, Wokingham, Berkshire dated 13th December
1996 and made between Slough Properties Limited (1) Azur Environmental Limited
(2), and all documents supplemental or collateral to that lease.

 
 
“Property”
Units 545 Winnersh Triangle, Wokingham, Berkshire as more particularly described
in and demised by the Lease.

 
1.2  
Clause headings do not affect the interpretation of this deed.

 
1.3  
A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality) [and that person’s personal
representatives, successors or permitted assigns].

 
1.4  
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural include the singular.

 
1.5  
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 
1.6  
A reference to any party shall include that party’s personal representatives,
successors or permitted assigns.

 
1.7  
A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force from time to time, taking account of any
amendment or re-enactment and includes any statute, statutory provision or
subordinate legislation which it amends or re-enacts.

 
1.8  
A reference to a statute or statutory provision shall include any subordinate
legislation made from time to time under that statute or statutory provision.

 
1.9  
A reference to “writing” or “written” includes faxes but not e-mail.

 
1.10  
A reference to a document is a reference to that document as varied or novated
(in each case, other than in breach of the provisions of this agreement) at any
time.

 
1.11  
References to clauses are to the clauses of this deed.

 
1.12  
Any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

 
1.13  
References to the “Landlord” include a reference to the person entitled for the
time being to the immediate reversion to the Lease.

 
1.14  
The expressions “landlord covenant” and “tenant covenant” each have the meanings
given to them by the Landlord and Tenant (Covenants) Act 1995.

 
2.  
SURRENDER

 
2.1  
In consideration of the releases by the Landlord pursuant to clause 3 and clause
4 the Tenant surrenders and yields up to the Landlord, with full title
guarantee, all its estate, interest and rights in the Property and the Landlord
accepts the surrender.

 
2.2  
The Tenant shall not be liable under any of the covenants set out in section 3
or section 4 of the Law of Property (Miscellaneous Provisions) Act 1994 for the
consequences of any breach of the terms of the Lease concerning the condition of
the Property.

 
2.3  
The residue of the term of years granted by the Lease shall merge and be
extinguished in the reversion immediately expectant on the termination of the
Lease.

 
3.  
RELEASE OF THE TENANT

 
The Landlord releases the Tenant and its predecessors in title from all the
tenant covenants of the Lease but without prejudice to any liability that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
4.  
RELEASE OF THE TENANT’S GUARANTOR

 
The Landlord releases the Tenant’s Guarantor from the covenants, indemnities and
other obligations arising under or in respect of the Lease but without prejudice
to any liability under that guarantee or those obligations (if any) that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
5.  
RELEASE OF THE LANDLORD

 
The Tenant releases the Landlord and its predecessors in title to the immediate
reversion to the Lease from all the landlord covenants of the Lease without
prejudice to any liability that has accrued before completion of the Surrender
or which remains pursuant to clause 5.5 of the Agreement for Surrender.
 
6.  
LIABILITY

 
If the Landlord or the Tenant is more than one person, then in each case those
persons shall be jointly and severally liable for their respective obligations
arising by virtue of this deed. The Landlord may release or compromise the
liability of any one of those persons or grant any time or concession to any one
of them without affecting the liability of any other of them.
 
7.  
THIRD PARTY RIGHTS

 
A person who is not a party to this deed shall not have any rights under or in
connection with it.
 
SIGNED as a deed by SEGRO (WINNERSH) LIMITED acting by a director and its
secretary or two directors
 
Director
 
Director / Secretary
 
SIGNED as a deed by EMERGENT PRODUCT DEVELOPMENT UK LIMITED acting by a director
and its secretary or two directors
 
Director
  /s/Stephen Lockhart   
Director / Secretary
  /s/Emma Wheatley




 
 

--------------------------------------------------------------------------------

 
